NO. 12-20-00158-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

CODY WAYNE ISBELL,                               §      APPEAL FROM THE 349TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
       This is an appeal from the trial court’s judgment revoking Cody Wayne Isbell’s
community supervision, adjudicating him guilty of burglary of a habitation, and sentencing him
to confinement for fifteen years. Appellant contends the evidence is insufficient to support the
revocation of community supervision. We affirm.


                                         BACKGROUND
       On August 6, 2015, Appellant pleaded guilty to burglary of a habitation. Pursuant to a
plea bargain agreement, the trial judge deferred an adjudication of guilt and placed the Appellant
on community service for ten years. On September 5, 2018, the State filed its motion asking the
court to proceed with an adjudication of guilt and sentencing. In its motion, the State alleged
Appellant violated the conditions of his community supervision by committing the offense of
driving while intoxicated and by failing to report his arrest for that offense to his community
supervision officer within forty eight hours.     On October 8, 2019, the State filed its First
Amended Motion to Proceed with Adjudication of Guilt and Sentence. In its motion, the State
alleged the following four violations of the conditions of Appellant’s community supervision:


           1) that on June 2, 2018, Cody Wayne Isbell committed the offense of driving while
              intoxicated;
               2) that he failed to report his DWI arrest within forty eight hours to his community
                  supervision officer;
               3) that on August 3, 2018, Appellant assaulted his brother causing serious bodily injury; and
               4) that on August 3, 2018, he interfered or prevented Jacqueline Isbell from placing an
                  emergency telephone call to a law enforcement agency.


        The trial court, per agreement of the parties, heard the evidence regarding the alleged
aggravated assault during the jury trial for that offense. A jury found Appellant guilty of the
aggravated assault on October 8, 2019. Thereafter, the trial court heard the evidence related to
the other violations on June 3, 2020 by Zoom.
        The trial court did not find the allegation that Appellant committed DWI to be “true.”
The trial court found the allegations of failure to report the DWI arrest, the aggravated assault
charge, and the interference with an emergency call all “true,” adjudicated Appellant’s guilt, and
sentenced him to confinement for fifteen years in the Texas Department of Criminal Justice-
Institutional Division. This proceeding followed.


                                       SUFFICIENCY OF THE EVIDENCE
        In his only issue, Appellant contends the evidence is insufficient to support the trial
court’s findings of “true.”
Standard of Review
        Appellate review of an order adjudicating guilt and revoking community supervision is
limited to determining whether the trial court abused its discretion in finding that the defendant
violated the terms of his community supervision. Rickels v. State, 202 S.W.3d 759, 763 (Tex.
Crim. App. 2006). The appellate court views the evidence in the light most favorable to the trial
court’s order. Canseco v. State, 199 S.W.3d 437, 439 (Tex. App.—Houston [1st Dist.] 2006,
pet. ref’d).
Applicable Law
        To revoke community supervision, the State must prove by a preponderance of the
evidence that the defendant violated a condition of his community supervision. Id. at 438. The
State satisfies this burden if the greater weight of credible evidence creates a reasonable belief
that the defendant violated a condition of his community supervision as alleged. Solis v. State,
589 S.W.2d 444, 447 (Tex. Crim. App. 1979). Proof of a single violation is sufficient to support




                                                          2
revocation. Greer v. State, 999 S.W.2d 484, 486 (Tex. App.—Houston [14th Dist.] 1999, pet.
ref’d).
Analysis
          The trial court found three of the four violations alleged in the State’s motion for
adjudication of guilt and sentencing to be “true.” Appellant insists that none of the allegations
are supported by sufficient evidence to justify revocation of community supervision.
          The trial court declined to find “true” the first violation alleged, that Appellant committed
DWI. However, the trial court found the allegation to be “true” that Appellant failed to report
his arrest to his community supervision officer within forty eight hours of his arrest. Texas State
Trooper Leonard Sandifer testified that he arrested Appellant for DWI on June 2, 2018.
Appellant’s community supervision officer told the court that Appellant never contacted him
regarding the arrest, as he was required to do under the conditions of his community supervision.
Appellant offered no evidence to contradict this testimony.
          The State’s third allegation in its motion to proceed to adjudication and sentencing stated
that Appellant committed the offense of aggravated assault on a family member. With the
agreement of the parties, the trial court heard evidence regarding this allegation in conjunction
with the jury trial for this offense. The evidence showed that Appellant, with no more than
verbal provocation, viciously assaulted his brother using his hands and feet as deadly weapons,
causing life threatening bodily injuries. The jury found Appellant guilty beyond a reasonable
doubt. At the subsequent revocation hearing, the trial court found this allegation “true.” 1
          The trial court also found the allegation “true” that Appellant knowingly interfered with
or prevented Jacqueline Isbell’s ability to make an emergency call to a law enforcement agency
in violation of the Texas Penal Code. See TEX. PENAL CODE ANN. § 42.062(a) (West 2016).
Jacqueline testified that after Appellant, in a rage, destroyed many objects in her home.
Appellant grabbed her phone from her and threw it when she attempted to call 9-1-1. She had to
go to a neighbor’s house to call for help. Her testimony was uncontradicted.
          The State must prove the allegations of the violation of the conditions of probation by a
preponderance of the evidence. Canseco, 199 S.W.3d at 438-39. In this case, the evidence
supporting two of the allegations was uncontradicted. The third, the aggravated assault, was

          Appellant appealed that conviction urging the insufficiency of the evidence. We affirmed the conviction.
          1

See Isbell v. State, No. 12-20-00157-CR (Tex. App.—Tyler May 28, 2021) (mem. op., not designated for
publication).


                                                        3
proven beyond a reasonable doubt. Proof by a preponderance of the evidence of only one of the
violations would support revocation. Greer, 999 S.W.2d at 486. The trial court did not abuse its
discretion in finding the allegations supported by a preponderance of the evidence to be “true,”
revoking community supervision, adjudicating Appellant guilty, and sentencing him to fifteen
years in the Texas Department of Corrections-Institutional Division.                         Appellant’s issue is
overruled.


                                              DISPOSITION
         Because we overrule Appellant’s only issue, the judgment is affirmed.


                                                                                BILL BASS
                                                                                 Justice


Opinion delivered May 28, 2021.
Panel consisted of Hoyle, J., Neeley, J., and Bass, Retired J., Twelfth Court of Appeals, sitting by assignment.




                                              (DO NOT PUBLISH)


                                                          4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 28, 2021


                                          NO. 12-20-00158-CR


                                      CODY WAYNE ISBELL,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 349th District Court
                    of Anderson County, Texas (Tr.Ct.No. 349CR-15-32103)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Bill Bass, Justice.
                    Panel consisted of Hoyle, J., Neeley, J. and Bass, Retired J., Twelfth Court of Appeals,
                    sitting by assignment.